Citation Nr: 9925696	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-03 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of service connection for disability of the 
left knee and foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 21, 1971, to 
January 13, 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the RO.  The 
veteran was afforded a videoconference hearing before the 
undersigned, in lieu of a Travel Board hearing, in November 
1998.



FINDINGS OF FACT

1.  In May 1984, the Board denied service connection for a 
disorder of the left knee and foot.

2.  In July 1992, the RO advised the veteran that he had to 
submit new and material evidence to reopen his claim of 
service connection for a foot and knee condition.

3.  The veteran filed a timely Notice of Disagreement in 
February 1993, and, in March 1993, the RO issued a Statement 
of the Case.

4.  The veteran failed to file a timely Substantive Appeal; 
thus, the July 1992 RO decision is final.

5.  Evidence submitted since the July 1992 decision is either 
cumulative or does not tend to demonstrate that left knee and 
foot disorders were incurred in or aggravated by active 
service, and is therefore not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted since the July 1992 final 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1984, the Board denied service connection for a 
disorder of the left knee and foot.  The veteran filed an 
application in June 1992 to reopen the claims.  In July 1992, 
the RO advised the veteran that he had to submit new and 
material evidence to reopen his claim of service connection 
for a foot and knee condition.  He filed a timely Notice of 
Disagreement in February 1993, and, in March 1993, the RO 
issued a Statement of the Case.  The veteran, however, failed 
to file a timely Substantive Appeal; thus, the July 1992 RO 
decision is final.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the July 1992 decision, 
included the veteran's service records, applications for 
benefits, a May 1972 statement from the veteran alleging 
right foot and knee injuries, private and VA medical records, 
and statements from the veteran and past employers.  

Private medical evidence shows that, in 1967, the veteran 
fractured his skull in an automobile accident.  He was 
unconscious for approximately ten days.  The diagnosis was 
that of status post brain stem contusion with spastic left 
monoparesis.  

On December 9, 1971, the veteran underwent his enlistment 
examination.  He reported having been "knocked dizzy" and 
hospitalized for seven days following an automobile accident 
in 1967.  On December 27, 1971, the veteran reported for a 
recruit processing physical examination, at which he reported 
that he had fractured his skull in the 1967 automobile 
accident.  He stated that he had been unconscious for 20 
days.  He also reported that, since the injury, he had had 
defective vision and memory, as well as recurrent headaches.  
Based on this evidence, the veteran was discharged as not 
physically qualified due to "post-traumatic encephalopathy 
with spastic left hemiparesis, e[xisting] p[rior] t[o] 
e[ntrance to service]."

A service medical record dated in January 1972 indicates that 
the veteran had been sent to a podiatrist for a right foot 
evaluation.  There was no evidence of left knee or foot 
disability in the service medical records.  

In a May 1972 statement, the veteran alleged that he injured 
his right foot and knee in service.  In addition, in May 
1972, the veteran furnished a report of accidental injury 
wherein he alleged that on January 6 or 7, 1972, he had been 
injured while moving furniture.  He stated that he had been 
thrown down in the back of a truck, injuring his knee and 
foot.  He reported that he could not walk for hours and that 
he went to a doctor.  He alleged that a doctor looked at the 
foot and knee but that no treatment was provided.  

Private medical evidence shows that the veteran was 
hospitalized in April 1982 for head and rib injuries 
following an automobile accident.  Private and VA medical 
evidence dated from February to October 1983 show treatment 
for a resolving neurological disability.  

Several former employers furnished statements in July 1983.  
They indicated that the veteran had worked for them prior to 
his enlistment, that his work performance had been good and 
that his health was excellent.  

A September 1983 VA hospital report, received in October 
1983, includes a diagnosis of arthritis of the left knee.  In 
October 1985, the veteran was hospitalized at the VA Medical 
Center in Pittsburgh, Pennsylvania, following a fall from a 
ladder.  He sustained an anterior compression fracture of L1.  

Based on this evidence, in July 1992, the RO advised the 
veteran that he had to submit new and material evidence to 
reopen his claims of service connection for a foot and knee 
condition.  As noted hereinabove, the veteran filed a timely 
Notice of Disagreement in February 1993, and, in March 1993, 
the RO issued a Statement of the Case.  The veteran, however, 
failed to file a timely Substantive Appeal; thus, the July 
1992 RO decision is final.

The additional evidence submitted since the July 1992 
decision consists of the veteran's application to reopen the 
claim; duplicate copies of service records; VA medical 
records and the November 1998 hearing testimony of the 
veteran.

In his January 1997 application to reopen, the veteran 
alleged treatment for left knee and foot injuries from 
December 1971 to January 1972.  

The VA records show treatment of bilateral onychomycosis, but 
there was no evidence of disability associated with an injury 
in service and no attribution of the onychomycosis to 
service.  

At his hearing, the veteran testified that he injured his 
left knee and foot in December 1971.  He stated that he was 
in the back of a truck and that the driver took off too fast, 
causing him to skid on his left knee and foot for 
approximately six feet.  He sated that he did not receive 
post-service treatment for his knee until 1978.  

In reviewing the medical evidence associated with the claims 
file since the prior adverse RO decision, the Board finds it 
to be mostly duplicative or cumulative, i.e., it was of 
record in July 1992.  The only "new" medical evidence 
submitted is VA treatment records.  Notwithstanding its 
newness, the evidence does not relate a left foot or knee 
disability to the veteran's period of service.  Regarding the 
veteran's testimony, his contention that he injured his knee 
and foot in service are the same contentions he made at the 
time of the July 1992 decision.  Furthermore, the veteran, as 
a lay person, is not competent to relate his current 
disability to service.  Therefore, a claim in this regard 
does not constitute material evidence to reopen the claim.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1992). 

The additional evidence received adds no significant 
information regarding the matter at issue, i.e., whether 
there is a relationship between left knee and foot disorders 
and active service.  Furthermore, there is no indication that 
there is additional evidence that, if obtained, would reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed 
Cir 1997).  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, that decision remains 
final and the claim of service connection for 
disability of the left knee and foot is not reopened.


ORDER

As new and material evidence has not been received to reopen 
the claims of service connection for disability of the left 
knee and foot, the appeal is denied


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

